DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 06/17/2021
Claims 1 and 18 have been amended. 
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 06/17/2021, regarding 35 U.S.C. §103 rejection of claim 1 have been fully considered, but they are not persuasive. 
Applicant argues that Fraser teaches a hybrid/semi-automated response to the incoming message on grounds that the counselor can select one of the message paths and request the system to resend messages to the students that have not responded. The claims expressly require receipt of an incoming communication in response to an outgoing communication message with data including an answer or information in response to a question or information request of the outgoing communication message. Thus, Fraser does not meet the claim requirement 
Examiner respectfully disagrees. Fraser teaches in paragraph 0073, …provide a counselor a summary of students with active warning. For example, the student "Pender, Grant X." is associated with a warning because he answered "no" to the question "Are your financial aid materials prepared." [e.g., receiving of an incoming communication in response to an outgoing communication message]. The counselor can utilize the interface to generate messages or create additional message paths for a particular student, or student group. …counselor could utilize the interface to send Mr. Pender a custom message to request a meeting. Therefore, it is apparent that Fraser teaches, as claimed in claim 1, receive, in response to an outgoing communication message, an incoming communication message …wherein the incoming communication message comprises data including an answer [e.g., “no” to the question "Are your financial aid materials prepared."] or information in response to a question or information request of the outgoing communication message.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 11-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. (US 2011/0271203, hereinafter “Fraser”) in view of Lim et al. (US 20160342317, hereinafter “Lim”).

Regarding Claim 1, Fraser teaches a system for providing intuitive, semi-automated management of communication data received from one or more mobile devices over a large-scale two-way communications platform ([Fig. 1, ⁋⁋ 0026-0027], the college admission messaging system 10 provide one or more electronic messages to the cellular phones 18, 32 to help guide high school students (e.g., one or more users 12) through the multitude of complex and time , the system comprising:
a server configured to manage inbound and outbound communications between users associated with a client or customer and participants registered with a service provided by the client or customer, the server comprising a hardware processor coupled to non-transitory, computer-readable memory containing instructions executable by the processor to cause the server to ([Fig. 1, ⁋ 0026], …a system diagram of an exemplary college admission messaging system 10. …an application server 40. The user computer 14, the mentor computer 30, and the application server 40 can be configured to communicate over the computer communication system 16. …The application server 40 can include one or more processors and memory units, …The computer 40 configured to store and execute computer-readable instructions to perform the processes. [⁋ 0065], The application server 40 can be configured to store and execute computer readable code to perform the functions and interactions of the website 100):
provide a web-based platform having an interface with which one or more authorized users associated with the client or customer can interact for the management of one or more campaigns instituted by the client or customer, wherein the interface allows an authorized user to manage text message communications transmitted to and received from a mobile device of a targeted one of a plurality of participants associated with the campaign ([⁋ 0028], an interactive dashboard to enable mentors to view and monitor their students' (e.g., users 12) progress as it relates to the college application process. The dashboard can be configured to help identify students who are in need of assistance. The dashboard can allow mentors to ping (e.g., send an electronic message to a cellular phone 18 via the network 22, 20, or to a computer 14 via the communication network 16) their students with custom messaging. [Fig. 4, ⁋ 0065], an exemplary website 100 is shown. …a user 12, or mentor, can access the computer 14, 30 or other Web-enabled device (e.g., smart phones 18, 32) to interact with the website 100. …the website 100 can be a client application which persists on a local computer or personal data appliance (e.g., smart phone, tablet PC), and is configured to send and receive data over a communication link (e.g., the Internet, cellular telephone network) to an application server. [⁋ 0068] A user (i.e. mentor) can utilize the counselor home portion to interact with data associated with students in their charge. …A "send message" page can be configured to receive message information from a mentor and enable the mentor to transmit a message to one or more students. For example, a mentor can assign attributes to students (e.g., class year, ethnicity, colleges of interest, SAT scores, questionnaire responses, etc.) ;
generate, based on a first set of user input with the interface, one or more outbound communication messages to be transmitted to the mobile device of the targeted participant ([Fig. 3, ⁋ 0061-0063], At stage 82, a mentor (e.g., school counselor, college admissions staff) can utilize a computer 30 or cellular telephone 32 to create a custom message that includes text and/or other information. …the application server 40 includes a dynamic web page configured to receive the custom message information via a browser on the computer 30 or phone 32. At stage 84, the mentor can select a destination option for the message. …to indicate that the customer message is to be sent to an individual student, a group of students, or an entire class of students. At stage 86, the application server can be configured to generate a custom message based on the information received from the mentor and the destination options. At stage 88, the message can be transmitted via email, SMS, or over social networking messaging systems);
schedule, based on the first set of user input with the interface, automated transmission of the one or more outbound communication messages at scale based on one or more parameters selected from a group consisting of: criteria determining specific targeted participants and their associated mobile devices to which the outbound communication message is to be delivered; a date and time the outbound communication message is to be transmitted; and personalized message data content, wherein the criteria comprises one or more conditions corresponding to one or more participant profile variables and is set by an authorized user ([⁋ 0011], a database component operative to maintain a database identifying students and their corresponding responses to the college application questionnaire, a message generation component operative to generate one or more electronic messages to the students corresponding to the due dates associated with their respective responses, a message sending component operative to send the one or more electronic messages to a personal communication device associated with each of the students. [⁋ 0012], receive a custom message from a counselor, such that the message sending component is configured to send the custom message to one or more students. …receive contact information associated with a student's mentor, and send one or more electronic messages to the mentor's contact information. [⁋ 0054], the application server 40 can send messages to one or more of the users. …users can receive messages at a rate that depends upon the user's progress, next steps, and responses. The messages may be received monthly, ;
receive, in response to an outgoing communication message, an incoming communication message from the mobile device of the targeted participant to which the outgoing communication message was delivered, wherein the incoming communication message comprises data including an answer or information in response to a question or information request of the outgoing communication message ([⁋ 0055] …the user can provide response updates to the received messages. …For example, a message such as "Have you registered for the SAT?" can be configured with a check box object for the user to update their response to this question. The update response can be received. [⁋ 0073], For example, the student "Pender, Grant X." answered "no" to the question "Are your financial aid materials prepared." [e.g., receipt of an incoming communication in response to an outgoing communication message]);
route the incoming communication message to an inbox provided in the web-based interface, the server allowing an authorized user to review the incoming communication message ([⁋ 0012], receive a response update from the students and to store the response update in the database component. The counselor dashboard component [e.g., web-based interface] display a summary of the response updates. [⁋ 0073], Referring to FIG. 9, a screenshot of an exemplary user interface configured to provide a counselor a summary of students with active warning variables. The interface can be part of a counselor's dashboard of a website. As an example, the interface can include a list of students that have warning conditions associated with one or more responses or questionnaire answers the students have provided). and further allowing the authorized user to selectively implementing (a) a first mode allowing the authorized user to reply directly to the incoming communication message without actively directing an automated response system of the platform to perform one or more actions associated with the incoming communication message data ([⁋ 0073], For example, the student "Pender, Grant X." is associated with a warning because he answered "no" to the question "Are your financial aid materials prepared." …counselor could utilize the interface to send Mr. Pender a custom message to request a meeting), (b) a second mode allowing the authorized user to actively direct the automated response system of the platform to perform one or more actions associated with the incoming communication message data without directly replying to the incoming communication message ([⁋ 0073], The counselor can utilize the interface create additional message paths [e.g., to perform one or more actions] for a particular student., and (c) a third mode allowing the authorized user to both reply directly to the incoming communication message and actively direct  the automated response system of the platform to perform one or more actions associated with the incoming communication message data ([⁋ 0073], The counselor can utilize the interface to generate messages or create additional message paths for a particular student, or student group. Continuing the example above, a counselor could utilize the interface to send Mr. Pender a custom message to request a meeting. Since, Fraser teaches counselor can send a custom message, also counselor can create additional message paths for the student, therefore, given the broadest reasonable interpretation, Examiner interpreted Fraser teaches allowing the counselor  to both reply directly to the incoming communication message and actively direct  the automated response system of the platform to perform one or more actions), to provide for semi- automated response to the incoming communication message ([⁋⁋ 0052-0053], subsequent questions can be presented based on previous responses. the application server can be configured to generate [e.g., automated] a message list (i.e., construct a message path) based on one or more responses entered by the user. For example, if the user ;
when the server is operating in the second mode or the third mode and the authorized user provides a second set of input with the interface actively directing the automated response system of the platform to perform one or more actions associated with the incoming communication message data, perform, by the automated response system of the platform, the one or more actions associated with the incoming communication message data based, at least in part, on the second set of user input with the interface ([⁋ 0012], receive a response update from the students and to store the response update in the database component. The counselor dashboard component [e.g., web-based interface] display a summary of the response updates. A custom message generation component can be operative to receive a custom message from a counselor [e.g., second set of input], such that the message sending component is configured to send the custom message to one or more students. [⁋ 0073], …provide a counselor a summary of students with active warning. For example, the student "Pender, Grant X." is associated with a warning because he answered "no" to the question "Are your financial aid materials prepared.". The counselor can utilize the interface to generate messages or create additional message paths [e.g., provides a second set of input] for a particular student. [⁋ 0068], A "send message" configured to receive message information from a mentor and enable the mentor to transmit a message to one or more students.), the one or more actions comprising: update a participant profile stored in a participant database with the incoming communication message data ([⁋ 0011], a database component operative to maintain a database identifying students and their corresponding responses to the college application questionnaire. [⁋ 0055], The update response can be received and stored [e.g. updated student profile] on the application server 40. [⁋ 0057], the response updates can be correlated with the message database. [⁋ 0064], the application server 40 is configured to process the response received from the student. The response can be stored and displayed. The application server 40 can be configured to display responses from individual users, or aggregate responses for a group. For example, a school counselor could send out a custom message such as "Would you like to attend a free seminar titled `How to survive your freshman year?`" The application server can be configured to create a dashboard to display a summary [e.g. updated student profile] of the responses received); and
analyze the updated participant profile to determine one or more actions to be performed, the one or more actions to be performed are selected from a group consisting of: generating and transmitting to the mobile device of the targeted participant one or more automated outbound communication messages responding to the incoming communication message; and determining participant engagement with a campaign outputting metrics associated with participant engagement ([⁋ 0031], the user 12 provide answers related to their 
Although Fraser teaches updated responses stored in a participant database with the incoming communication message data ([⁋ 0011], a database component operative to maintain a database identifying students and their corresponding responses to the college application questionnaire. [⁋ 0055], The update response can be received and stored [e.g. updated student profile] on the application server 40), however, Fraser does not explicitly teach, but Lim teaches update a participant profile stored in a participant database on-the-fly ([⁋ 0038], digital assistant perform one or more tasks based on user input received, such as updating a personalized user profile with information corresponding to user. [⁋ 0050], The digital assistant generates questions corresponding to the areas of desired feedback and initiates a natural language conversation with a user of the computing device based on the generated questions. The digital assistant receives user input during the natural language conversation with the user and performs at least one task based on the user input. The tasks performed based on user input may correspond to updating a user profile, personalizing user preferences, scheduling a task, and/or any other suitable task corresponding to the user input. The digital assistant may iteratively process activity logs according to a schedule, signal input, and/or any other suitable trigger.


Regarding Claim 2, Fraser teaches the system of claim 1, wherein the analysis of the updated participant profile comprises a comparison of participant profile data variables with predefined criteria associated with one or more outgoing communication messages scheduled to be transmitted to one or more target participants for eliciting participant response ([⁋ 0070], The questions provided on the questionnaire can be dynamically assembled based on previous input, including previous questionnaire answers, received from the user or counselor. For example, if one question is "What is your desired field of study?" and the user response with "Engineering," subsequent questions can be added to the questionnaire based on admissions issues associated with admission to engineering colleges (i.e., high school course curriculum, science awards, technical work experience). Other dynamic questioning paths are also within the scope of the invention. [⁋ 0090], receiving responses from a questionnaire can be completed 

Regarding Claim 3, Fraser teaches the system of claim 2, wherein the predefined criteria comprises a set of requested participant data ([⁋ 0052], the responses received from the user are correlated with a message database stored on the application server 40. The responses may impact messages in one or more of the question topics. The questionnaire can be dynamically presented. That is, subsequent questions can be presented based on previous responses. For example, .

Regarding Claim 4, Fraser teaches the system of claim 3, wherein the server is configured to automatically perform one or more of a first set of actions based on a positive correlation of the participant profile data variables with the predefined criteria ([⁋ 0053], the application server 40 can be configured to generate a message list based on one or more responses entered by the user. For example, if the user 12 responds that they have not taken the SAT, then the application server 40 can construct a message path comprised of information associated with the SAT. Similarly, if the user 12 identifies a mentor, then the application server 40 can be configured to send messages to the mentor as well as the user 12. ...For example, a message regarding the SAT sent to the user 12 may state "Have you registered for the SAT?" while the similar message sent to the mentor may state "Make sure you ask [USER] if they have completed their SAT registration form.").

 Regarding Claim 5, Fraser teaches the system of claim 4, wherein a positive correlation of participant profile data variables with the predefined criteria comprises the participant data falling within the scope of the requested participant data ( [⁋⁋ 0031, 0033], The application server 40 is configured to generate out-going messages based on the user's responses to the questions. In general, the questions can relate to the user's current progress in the college application process. Sample questions can include: "Have you completed the SATs?" [⁋ 0053], if the user 12 responds that they have not taken the SAT, then the application server 40 can construct a message path comprised of information associated with the SAT).

Regarding Claim 11, Fraser teaches the system of claim 1, wherein the incoming and outgoing communication messages are text messages ([0007], A processor can provide messages (e.g., SMS text, email, social network) about the college application process. [0075], the college admissions messaging system can be deployed under the product name "CollegeSnapps." For example, the CollegeSnapps application can prompt high school students to engage in and progress through the college application process via a series of SMS text messages called "snapps.").

Regarding Claim 12, Fraser teaches the system of claim 11, wherein the server is configured to transmit and receive the text messages via a short message service (SMS) ([⁋ 0007], A processor can provide messages (e.g., SMS text, email, social network) about the college application process. [⁋ 0075], the college admissions messaging system can be deployed under the product name "CollegeSnapps." For example, the CollegeSnapps application can prompt high school students to engage in and progress through the college application process via a series of SMS text messages called "snapps.").

Regarding Claim 13, Fraser teaches the system of claim 1, wherein at least one of the incoming and outgoing communication messages comprises at least one data file selected from the group consisting of: an image file, a video file, an audio file, a document file, and a combination thereof ([⁋ 0061], a mentor (e.g., school counselor, college admissions staff) can utilize a computer or cellular telephone  to create a custom message that includes text and/or other information (e.g., links, files, images)).

Regarding Claim 14, Fraser teaches the system of claim 13, wherein the server is configured to receive or transmit the incoming and outgoing communication messages, respectively, via a multimedia messaging service (MMS) ([⁋ 0089], CollegeSnapps can send SMS text messages as prompts and reminders to students. However, it can also provide more multimedia components 

Claim 18 is rejected under the same rationale of claim 1.
Claim 19 includes same limitations from Claims 2, 11 and 13, therefore, Claim 19 is rejected under the same rationale of claims 2, 11 and 13.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Lim further in view of Lindner et al. (US 20150207766, hereinafter “Lindner”).

Regarding Claim 6, Fraser in view of Lim do not explicitly teach, however, Lindner teaches the system of claim 5, wherein, upon positive correlation, the server is configured to: determine whether all requested participant data or a portion of the requested participant data has been received ([Fig. 4A, 0060], in determination block 412, …determine whether the current request is completely fulfilled by received response messages. (also, see, Step 412 in Figs.4B-4E, ⁋⁋ 0066, 0075, 0089, 0095)); automatically remove the participant from a list of targeted participants if all request participant data has been received ([Fig. 4A, 0062], If it is determined that the current request is completely fulfilled by the ; and automatically schedule the transmission of one or more outgoing communication messages to the mobile device of the participant to elicit additional participant response if a portion of the participant data has been received ([Fig. 4A, ⁋ 0060], If it is determined that the current request is not completely fulfilled (or answered) by the received response messages, in block 414, the processor of the computing device may generate a follow-up request corresponding to the unfulfilled (or unanswered) portions of the current request. In other words, the follow-up request may include additional queries, statements, and/or instructions to solicit additional information, actions, or responses from the recipients. (also, see, Step 414 in Figs.4B-4E, ⁋⁋ 0066, 0075, 0089, 0095)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references  to remove the participant from the list if all the necessary answers are received and transmit subsequent query for additional information if  all necessary answer does not received as taught by Lindner, because it would ensure acquiring of all necessary information of the user. 

s 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Lim  further in view of Longdale (US 2017/0339089, hereinafter “Longdale”).

Regarding Claim 7, Fraser in view of Lim do not explicitly teach, however, Longdale teaches the system of claim 3, wherein server is configured to automatically perform one or more of a second set of actions based on a lack of correlation of the participant profile data variables with the predefined criteria ([⁋ 0091], analyzes the content of the response message to determine whether the received message includes a valid or invalid user-specified storyline option. In this regard, the server system can compare the content of the response message against the relevant story data that relates to the current state/status of the storyline. if cannot link the content of the received response message to any of the known candidate storyline options [i.e. predefined criteria], then the response message is deemed invalid … then the server system generates a suitably formatted warning message that is intended for the subscriber device. The warning message may contain appropriate text or media content to notify the user about the invalid response, and to prompt the user to try again).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the 

Regarding Claim 8, Fraser in view of Lim do not explicitly teach, however, Longdale teaches the system of claim 7, wherein a lack of correlation of participant profile data variables with the predefined criteria comprises the participant data falling outside the scope of the requested participant data ([⁋ 0091], …the server system can compare the content of the response message against the relevant story data that relates to the current state/status of the storyline. if cannot link the content of the received response message to any of the known candidate storyline options, then the response message is deemed invalid [i.e. falling outside the scope]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references  to verify whether the response of the user is proper or not as taught by Longdale, because it would ensure proper response form user.

Regarding Claim 9, Fraser in view of Lim do not explicitly teach, however, Longdale teaches the system of claim 8, wherein, upon lack of correlation, the server is configured to automatically schedule the transmission of one or more outgoing communication messages to the mobile device of the participant to elicit participant response for requested participant data ([⁋ 0091] …if cannot link the content of the received response message to any of the known candidate storyline options, then the response message is deemed invalid … then the server system generates a suitably formatted warning message that is intended for the subscriber device. The warning message may contain appropriate text or media content to notify the user about the invalid response, and to prompt the user to try again).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references  to inform the user about an invalid response and asks to response the valid answer as taught by Longdale, because it would ensure proper response form user.

Regarding Claim 10, Fraser teaches the system of claim 9, wherein the server is configured to provide an alert to an authorized user indicating that the received incoming communication message from the participant lacks correlation with the requested participant data of the delivered outgoing communication message ([Fig. 9, ⁋ 0073], FIG. 9, a screenshot of an exemplary .

Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Lim further in view of Bellegarda et al. (US 2003/0009526, hereinafter “Bellegarda”).

Regarding Claim 15, Fraser in view of Lim do not explicitly teach, however, Bellegarda teaches the system of claim 1, wherein the server is configured to analyze the incoming communication message data and to route the incoming communication message to the inbox provided in the web-based interface when the incoming communication message data is unclear ([Fig. 3, ⁋⁋ 0046-0049], At 320, an incoming email message is received. …At 335, a determination is made whether the new email message is legitimate. …At 350 a determination is made whether the new email message is unsolicited. If the message is ambiguous. Then the ambiguous email messages are forwarded to the intended recipient of the email 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to classify incoming messages and if the incoming message is  ambiguous the forward the message to the intended recipient for review as taught by Bellegarda, because it would allow the user to review any ambiguous message and take appropriate action.

Regarding Claim 16, Fraser in view of Lim do not explicitly teach, however, Bellegarda teaches the system of claim 15, wherein the server flags incoming communication message to indicate that the incoming communication message data is unclear ([⁋⁋ 0041-0042], determines whether the new email is unsolicited, legitimate, or ambiguous. …If the message in ambiguous, tag the email message as ambiguous, for example, with an icon to indicate an ambiguous email message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to tagging the ambiguous message as taught by Bellegarda, because it would allow the user to easily identify any ambiguous message and take appropriate action. 

Claim 17, Fraser in view of Lim do not explicitly teach, however, Bellegarda teaches the system of claim 15, wherein the server is configured to learn from user intervention relating to the incoming communication message data ([⁋ 0024-0025], Email filtering system comprises an email training unit that includes an email training corpus .tau., for example, a database comprising a collection of N1 legitimate email messages and N2 unsolicited email messages. …the legitimate and unsolicited email messages are obtained from the existing email received by a recipient. … keeps track of which word is found in what document by keeping a record of the number of times each word appears in each legitimate and each unsolicited email message. [⁋⁋ 0035, 0037], whenever an incoming email message is received by incoming email unit. …Since the new email message was not part of the original SVD extraction, words in the new email message, not found in training corpus .tau., may cause the Singular Value Decomposition (SVD) expansion to no longer apply. As such add the new email message to the training corpus .tau…. periodically recalculated to account for the new words in the new email messages, so that subsequent email messages may be accurately classified as legitimate or unsolicited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to train the system to accurately classify incoming message as taught by 

Claim 20 is rejected under the same rationale of claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448 

/AARON N STRANGE/          Primary Examiner, Art Unit 2419